COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-11-00461-CV


IN RE OSBERN HIGHFOOT A/K/A                                                RELATOR
OSBORN ROBERT SNIDER


                                      ------------

                             ORIGINAL PROCEEDING

                                      ------------

                          MEMORANDUM OPINION1

                                      ------------

      The court has considered relator’s petition for writ of mandamus. Because

relator seeks to have the Honorable Judge Gallagher rule on relator’s pending

motions rather than to have the Honorable Judge Gallagher recused, the court

ORDERS that all statements in relator’s petition for writ of mandamus that

complain of the neutrality of and that attack the personal character of the

Honorable Judge Gallagher ARE STRICKEN. The court is of the opinion that

relief should be denied without prejudice to re-filing if the trial court does not rule




      1
       See Tex. R. App. P. 47.4, 52.8(d).
on relator’s motions within a reasonable time. Accordingly, relator’s petition for

writ of mandamus, as modified by the above order, is denied.

                                                  PER CURIAM

PANEL: WALKER, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: November 8, 2011